 

Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective the 22nd day of
July, 2013 (the “Effective Date”), by and between Covey Park Energy LLC, a
Delaware limited liability company (“Employer”), and David Terry, a resident of
the State of Texas (“Employee”). The Employee and Employer are referred to
herein individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Employer and Employee desire to enter into this Agreement describing
the terms on which Employee will serve as an employee of Employer;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:

 

 

1.

Employment.

 

1.1

Acceptance. Employer hereby agrees to employ Employee and Employee accepts such
employment, initially as a Vice President of Employer, subject to the
supervision and direction of the Board of Managers of Employer (the “Board”) and
the reasonable and customary policies adopted from time to time by Employer.

 

 

1.2

Term. The term of Employee’s employment under this Agreement shall commence on
the Effective Date and continue for a period of five (5) years, ending on July
22, 2018 (the “Initial Term”), subject to earlier termination as provided
herein. This Agreement will be automatically renewed for successive one (1) year
terms following the Initial Term (each, a “Renewal Term” and, collectively with
the Initial Term, the “Term”) unless either Party (a) gives the other Party no
less than ninety (90) days’ written notice prior to the expiration of the Term
of such Party’s intent not to renew, or (b) the Term is earlier terminated as
provided in this Agreement.

 

 

1.3

Co-Employment. Employer and Employee acknowledge that Employer has or may enter
into a contract with a third party to provide human resource services to
Employer and that in connection with such contract Employee may become a
“co-employee” of Employer and such third party, and that, among other things,
Employee may receive his compensation indirectly from Employer from amounts paid
by Employer to such third party for the purpose of compensating Employee.
Employer and Employee agree that notwithstanding such arrangement, it is the
intent of Employer and Employee that the duties and obligations of each Party
described in this Agreement shall continue to be owed to the other Party as if
Employee was not in a co- employment relationship with a third party.

 

 

2.Duties. Subject to any limitations described on Schedule C attached hereto,
during the Term, Employee shall devote Employee’s best efforts and substantially
all of Employee’s business time, attention and skill to the performance of
Employee’s duties as an employee of Employer. For the avoidance of doubt, in the
event Employee does not have sufficient time to perform both his duties
hereunder and his activities described on Schedule C attached hereto, the
performance by Employee of his duties hereunder shall at all times take
priority. Subject to Section 5.4 and the definition of Good Reason set forth in
Section 5.1(b), Employee understands

 



 

 

 



--------------------------------------------------------------------------------

 

that Employee’s position and duties may be modified from time to time by
Employer. Employee acknowledges and agrees that when acting in his capacity as
an employee and/or officer of Employer, Employee is subject to standards of
conduct, including duties of loyalty and care, under applicable common law, and
contractual duties specifically set forth herein are not in lieu of such laws.
The foregoing notwithstanding, and subject to the restrictions set forth in this
Section 2 and Section 7, the Parties recognize and agree that Employee may
engage in the activities listed in Schedule C and in passive personal
investments and charitable or public service activities to the extent that such
activities do not conflict with the business and affairs of the Employer or
interfere with Employee’s performance of his duties and obligations hereunder,
including Employee’s commitment to devote substantially all of his business
time, attention and skill to the performance of his duties hereunder.

 

 

3.

Compensation.

 

3.1

Base Salary. In consideration of the performance of Employee’s
duties  hereunder, Employer will pay to Employee during the Term, and Employee
agrees to accept from Employer, an annual salary as set forth in Schedule A
attached hereto (the “Base Salary”), subject to the terms and conditions of this
Agreement. Employee’s Base Salary shall  be reviewed annually for increase, but
not for decrease.

 

 

3.2

Bonus. As additional compensation for the performance of Employee’s duties under
this Agreement, during the Term, Employee may be eligible for an annual bonus
(“Bonus”) as set forth in Schedule A attached hereto. Bonuses are within the
sole discretion of the Employer. If Employee is eligible to receive a Bonus for
a calendar year, such amount will  be paid by March 15 of the immediately
following calendar year.

 

 

3.3

Benefits. During the Term, Employee shall be entitled to participate in
such  group benefit (including medical, dental and vision), perquisite and
vacation programs or agreements as Employer may in its discretion make available
to its employees generally from time to time (“Employee Benefits”). Such
Employee Benefits can be adjusted, reduced or eliminated as determined by
Employer from time to time; provided that, health and medical, dental, vision,
disability and life insurance coverages initially shall be as described in
Schedule D attached hereto, and any amendment to such benefits shall provide
comparable benefits at comparable cost to Employee.

 

 

3.4

Expenses. During the Term, Employer shall reimburse Employee for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to Employer in accordance with Employer’s expense reimbursement policy.

 

 

3.5

Vacation and Holidays. During the Term, Employee shall be entitled to four (4)
weeks of paid vacation each fiscal year and company holidays for calendar year
2013 as set forth in Schedule E hereto with substantially similar company
holidays for each calendar year thereafter.

 

 

4.Key Person Insurance. Employer and Employee acknowledge that Employee is a
“key person” and as such Employer may take out life insurance on such Employee
for the benefit of Employer. Employee agrees to cooperate with Employer and
submit to the necessary medical

 



2

 

 

 

 



--------------------------------------------------------------------------------

 

examinations and tests reasonably required to obtain such insurance, but
insurability is not a condition of employment or continuation of employment.

 

 

5.

Termination of Employment.

 

 

5.1

Definitions. For the purposes of this Agreement:

 

(a)“Cause” means:

 

(i)

the commission by Employee of an act of fraud or embezzlement against Employer,
its Affiliates, or any customer or client thereof, or dishonesty intended to,
directly or indirectly, advantage the Employee;

 

 

(ii)

a breach of Section 6 by Employee or the unauthorized disclosure of Confidential
Business Information which disclosure Employee knew or reasonably should have
known would result in material damage to Employer;

 

 

(iii)

a conviction of Employee (or a plea of nolo contendere in lieu thereof) for:

 

 

•

a felony or

 

 

•

a crime involving fraud, dishonesty or moral turpitude;

 

 

(iv)

intentional misconduct as an employee of Employer that is monetarily or
otherwise injurious to Employer, including, but not limited to, intentional
violation by Employee of written policies of Employer or specific written
directions of the Board, which written policies or directions are neither
illegal (or do not involve illegal  conduct) nor do  they require Employee
to  violate reasonable business  ethical standards;

 

 

(v)

Employee’s failure to substantially perform Employee’s duties, or Employee’s
intentionally, or with gross negligence, taking action (or electing not to take
action) or engaging in conduct materially adverse to  the interests  of
Employer,  its  assets, business  or  business opportunities;

 

 

(vi)

any breach or violation of Section 7 by Employee; (vii) any material breach or
default by Employee of the terms and provisions of the Limited Liability Company
Agreement of Employer dated as of June 18, 2013, as amended, (“Employer LLC
Agreement”) or the Contribution and Investment Agreement dated as of June 18,
2013 by and among Employer, Covey Park Management LLC (“Management LLC”) and the
other investors named therein (the “Investment Agreement”); or

 

 

(vii)

a material breach by Employee of one or more terms of this Agreement, other than
those in Sections 6 and/or 7; provided, however, that prior to a termination for
Cause under Section 5.1(a)(v) or Section 5.1(a)

 

 

(viii)

Employer shall provide written notice to the Employee of any such breach upon
which it intends to rely as the basis for a Cause termination within thirty (30)
days of the occurrence of such event or action and Employer will offer Employee
no less than thirty (30) days to cure such breach if Employer, in the exercise
of its good faith judgment, deems such breach to be curable; provided, further,
that Employer shall only be required to give Employee such notice and
opportunity to cure one time.

 

 

(b)“Good Reason,” shall mean

 

(i)

a material reduction in Employee’s duties, authority or responsibilities;

 

 

(ii)

a requirement that the Employee’s principal place of business be at a place more
than 20 miles from the location of his office in Dallas, Texas;

 

 

(iii)

a material breach by Employer of any of its express obligations under this

 



3

 

 

 

 



--------------------------------------------------------------------------------

 

 

Agreement;

 

 

(iv)

a material change of the business purpose of Employer as defined in the Employer
LLC Agreement as of the Effective Date; or

 

 

(v)

a material breach, by the Employer or any Affiliate of the Employer, of any
provision of the Employer LLC Agreement, the Limited Liability Company Agreement
dated as of June 18, 2013, as amended, of Management LLC (the “Management LLC
Agreement”), or the Investment Agreement (collectively, the “Transaction
Documents”) if such breach is prejudicial to the rights of the Employee
thereunder. Employee shall provide written notice to the Employer of the event
or action upon which he intends to rely as the basis for a Good Reason
resignation within thirty (30) days of the occurrence of such event or
action.Employer shall have thirty (30) days following the receipt of such notice
to remedy the condition constituting such breach and, if so remedied, any
termination of Employee’s employment hereunder on the basis of the circumstances
described in such notice shall not be considered a Good Reason resignation. If
the Employer does not remedy the condition that has been the subject of a notice
as described in this paragraph within thirty (30) days of the Employer’s receipt
of such notice, Employee must terminate his employment within one hundred twenty
(120) days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement. The
expiration of this Agreement or the giving of notice of non-renewal by either
the Employer or Employee shall not constitute Good Reason.

 

 

(c)“Termination Notice” means a written notice which:

 

(i)

indicates the specific termination provision in this Agreement relied upon;

 

 

(ii)

to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated; and

 

 

(iii)

specifies the effective date of termination of employment which, if submitted by
Employee, shall be at least ninety (90) days following the date of such notice;
provided, however, that in the event Employee delivers a Termination Notice to
Employer, Employer may, in its sole discretion, change the effective date of
termination of employment to any date that occurs following the date of
Employer’s receipt of such Termination Notice (even if such date is prior to the
date specified in such Termination Notice). A Termination Notice submitted by
Employer may provide for an effective date of termination of employment on the
date Employee receives the Termination Notice, or any date thereafter elected by
Employer in its sole discretion, provided, however, that in the event of a
termination by Employer for Cause, Employer shall be required to comply with the
notice and cure provisions of Sections 5.1(a)

 

 

(iv)

and 5.1(a)

 

 

(v)

to the extent curable. The failure by Employer to set forth in the Termination
Notice any fact or circumstance which contributes to a showing of Cause shall
not waive any right of Employer hereunder or preclude Employer from asserting
such fact or circumstance in enforcing Employer’s rights hereunder.

 

 

 

(d)

“Termination Date” means the earliest of the following dates to occur:

 



4

 

 

 

 



--------------------------------------------------------------------------------

 

 

(i)

If the Employee's employment hereunder terminates on account of the Employee's
death, the date of the Employee's death;

 

 

 

(ii)

If the Employee's employment hereunder is terminated on account of the
Employee's Disability, the date that it is determined that the Employee has a
Disability;

 

 

 

(iii)

The effective date of termination of employment as specified in a Termination
Notice; or

 

 

 

(iv)

If the Employee's employment hereunder terminates because either party provides
notice of non-renewal pursuant to Section 1.2, the date upon which the Term
expires.

 

 

(e)“Voluntary Termination” shall mean the termination by Employee of Employee’s
employment with Employer other than:

 

(i)

due to death or Disability;

 

 

(ii)

for GoodReason;

 

 

(iii)

simultaneously with termination for Cause; or

 

 

(iv)

simultaneously with or following an event which, whether or not known to
Employer at the time of such Voluntary Termination by Employee, would constitute
Cause.

 

 

 

(f)

“Disability” occurs when, despite any reasonable accommodation,

(i)Employee has been determined under Employer’s (or an Affiliate’s) long-term
disability plan to be eligible for long-term disability benefits, or (ii) in the
absence of Employee’s participation in, application for benefits under, or
existence of such a plan, Employer determines that Employee has been unable to
perform the essential functions of his position because of an illness or injury
for a period of sixty (60) consecutive Business Days or for more than ninety
(90) Business Days in any twelve (12) month period.

 

(g)“Business Days” means any day other than a Saturday, Sunday or legal holiday
on which banks in Houston, Texas are authorized or obligated by law to close.

 

5.2

Termination by Voluntary Termination or Notice by Employee of Non-Renewal.
Employee may terminate his employment as a Voluntary Termination by delivering a
Termination Notice to Employer or as a non-renewal by delivering to Employer a
timely written notice of non-renewal pursuant to Section 1.2 (“Employee
Non-Renewal”). In the event of a Voluntary Termination or an Employee
Non-Renewal, Employer shall have no further obligation or liability to Employee
relating to this Agreement, Employee’s employment hereunder, or the termination
thereof, other than (a) payment of the Base Salary through the Termination Date,

 

(b) any Bonus declared by Employer in the year prior to the year in which the
Termination Date occurs, but not yet paid to Employee (payable in accordance
with Employer’s annual bonus policy), (c) any vacation time accrued but unused
through Termination Date, (d) reimbursable business expenses incurred on behalf
of Employer by Employee prior to the Termination Date, and (e) payments or
benefits set forth in any written compensatory plan, program, agreement or
arrangement of Employer entered into after the Effective Date through the
Termination Date (the amounts described in clauses (a) through (e) hereof being
referred to as the “Accrued Obligations”). The Accrued Obligations (except for
clauses (b) and (e)) shall be paid in a lump sum at the time required by law,
but no later than thirty (30) days after the Termination Date.



5

 

 

 

 



--------------------------------------------------------------------------------

 

 

5.3

Termination for Cause. Employer may terminate Employee’s employment hereunder at
any time for Cause as provided in Section 5.1(a) above by delivering a
Termination Notice to Employee. If Employee’s employment is terminated for
Cause, then, except as otherwise specifically provided hereunder, Employer shall
have no further obligation or liability to Employee relating to this Agreement,
Employee’s employment hereunder, or the termination thereof, other than (a)
payment of the Base Salary through the Termination Date, (b) any vacation time
accrued but unused through the Termination Date, and (c) reimbursable business
expenses incurred on behalf of Employer by Employee prior to the Termination
Date, all of which will be paid in a lump sum at the time required by law, but
no later than thirty (30) days after the Termination Date.

 

5.4

Termination by Employer without Cause, by Employee for Good Reason or Notice by
Employer of Non-Renewal.

 

 

(a)General. Employer may terminate Employee’s employment hereunder at any time
without Cause by delivering a Termination Notice to Employee or by delivering a
timely written notice of non-renewal pursuant to Section 1.2 (“Employer
Non-Renewal”), and Employee may terminate Employee’s employment hereunder at any
time for Good Reason upon delivery of a Termination Notice to Employer. In the
event of a termination by Employer  without Cause, an Employer Non-Renewal, or a
termination by Employee for Good Reason, Employee shall be entitled to the
Accrued Obligations, all of which (except for the Bonus) will be paid in a lump
sum at the time required by law, but no later than thirty (30) days after the
Termination Date.

 

(b)Payments Following Termination without Cause or Termination for Good Reason.
Additionally, in the event of a termination by Employer without Cause or a
termination by Employee for Good Reason, Employee shall be entitled to receive
Employee’s Base Salary, as well as reimbursement for the cost of continuation
coverage for Employee and Employee’s dependents under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), for no less than six (6) months following
the Termination Date (the additional Base Salary payments together with the
reimbursement for the cost of continuation coverage under COBRA collectively
referred to as the “Post-Termination Payments”). Employer shall have the option
to extend the Post-Termination Payments for up to an additional six (6) months
following the period during which the mandatory Post-Termination Payments are
being made, provided, however, that if Employer elects to extend the
Post-Termination Payments beyond the  mandatory six (6) month period, Employer
will give Employee written notice of such election within ten (10) days
following the Termination Date. All such Post-Termination Payments shall be
payable in equal installments in accordance with Employer’s normal payroll
schedule. Solely for purposes of determining the timing of any payment
hereunder, the Employee’s termination of employment shall not be deemed to occur
until the Employee has undergone a “separation from service” with Employer as
such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto (a “Separation from Service”).

 

(c)Payments Following Employer Non-Renewal. In the event of  an Employer
Non-Renewal, Employer shall have no obligation to make any Post-Termination
Payments, but shall have the option, in its sole discretion, to pay Employee the
Post-Termination Payments for up to twelve (12) months following the Termination
Date and provided that the termination constitutes a Separation of Service;
provided, however, that if Employer elects to make the optional Post-Termination
Payments to Employee upon an Employer Non-Renewal, Employer will give Employee
written notice within ten (10) days following the Termination Date.

 



6

 

 

 

 



--------------------------------------------------------------------------------

 

(d)Conditions to Post-Termination Payments. In order to receive any Post-
Termination Payments under Section 5.4(b) or 5.4(c), Employee must execute and
not revoke, within thirty (30) days following the Termination Date, a general
release and waiver in the form attached hereto as Schedule B. Post-Termination
Payments required to be made prior to the thirtieth (30th) day following the
Termination Date shall be paid within thirty (30) days of termination or
expiration, as applicable. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Employee may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment. Should Employer learn that Employee has violated
any of the terms of Section 6 or 7 of this Agreement during the period in which
Employee is receiving Post-Termination Payments pursuant to Sections 5.4(b) or
5.4(c), then Employer may immediately cease such payments and Employee must, on
demand, repay to Employer the amount of the Post-Termination Payments for each
month in which Employee breached any of the terms of Section 6 or 7.

 

5.5

Death and Disability. Employee’s employment shall terminate automatically in the
event of Employee’s death or Disability during the Term. If Employee’s
employment is terminated on account of death or Disability, Employee or, as
applicable, Employee’s estate, legal representatives or designee shall be
entitled to receive, in full satisfaction of all obligations due to Employee or
Employee’s estate, legal representatives or designee by Employer hereunder, the
Accrued Obligations, all of which (except for the Bonus) will be paid in a lump
sum at the time required by law, but no later than thirty (30) days after the
Termination Date.

 

 

 

5.6

Other Termination Obligations.

 

(a)Employee hereby acknowledges and agrees that all Personal Property furnished
to Employee in the course of, or incident to, Employee’s employment by Employer
belongs to Employer and shall be promptly returned to Employer upon termination
of employment. “Personal Property” includes, without limitation, all
automobiles, computers, equipment, credit cards, books, manuals, records,
reports, notes, contracts, lists, blueprints, and other documents, or materials,
or copies thereof (including computer files), and all other proprietary
information relating to the business of Employer or any subsidiary or Affiliate
thereof. Following termination, Employee will not retain any written or other
tangible material containing any proprietary information, Confidential Business
Information or Trade Secrets (as defined below) of Employer or any subsidiary or
Affiliate thereof. Without limiting the prohibitions contained in this Agreement
on the use or disclosure of Confidential Business Information or Trade Secrets,
Employer acknowledges that Employee may retain mental impressions of the
Confidential Business Information or Trade Secrets and may be working on other
oil and gas operations, projects or activities following the Noncompetition
Period. Consequently, notwithstanding anything in this Agreement to the contrary
but subject  to Section 7, Employer agrees that Employee shall not be precluded
from working on such other operations, projects or activities solely because of
his retained mental impressions of the Confidential Business Information or
Trade Secrets.

 

(b)Unless otherwise agreed to in writing by Employer and Employee prior to the
termination of Employee’s employment, any termination of Employee’s employment
shall constitute, to the extent applicable (i) an automatic resignation of
Employee as an officer of Employer and each Affiliate of Employer and (ii) an
automatic resignation of Employee from the



7

 

 

 

 



--------------------------------------------------------------------------------

 

Board, from the board of directors or managers of any Affiliate of Employer and
from the board of directors or managers or similar governing body of any
corporation, limited liability entity or other entity in which Employer or any
Affiliate holds an equity interest and with respect to which board or similar
governing body Employee serves as Employer’s or such Affiliate’s designee or
other representative.

(c)In the event of a conflict between the terms of this Agreement and the terms
of any of the other Transaction Documents, this Agreement shall control and
govern; provided, however, Employee’s rights with respect to his equity
interests in Employer and Management LLC shall be controlled and governed solely
by the terms and conditions of the Transaction Documents.

 

6.

Confidential Business Information and Trade Secrets.

 

 

6.1

Definitions. For purposes of this Agreement:

 

 

(a)The term “Confidential Business Information” shall mean any and all
confidential and proprietary information of Employer and Employer’s business,
including, without limitation, product designs, specifications, service designs,
development processes, business plans, prospects and projections, marketing
plans, business records, financial data, customer information and customer
lists, dealer lists, seismic and other geoscience data, pricing, financial
information, sales information, purchasing and cost information, pricing
information, supplier lists, computer programs, systems, formats, designs,
specifications, processes, discoveries, any employee of Employer’s work product
or other information of similar character.

 

(b)The term “Trade Secret” shall mean any formula, pattern, device or
compilation of information which is used in Employer’s business and presents an
opportunity to obtain an advantage over competitors who do not know or use it,
including, without limitation, any and all formulas, intellectual property
(including, without limitation, inventions, original works of authorship and
discoveries, whether or not patentable or registrable under copyright or similar
laws), compilations, programs, devices, methods, techniques, processes or other
such similar information.

 

(c)For purposes of this Agreement, Confidential Business Information and Trade
Secrets shall not include, and Employee’s obligations under this Agreement shall
not extend to: (i) information which is generally known and available to the
public through no violation by Employee of any of his obligations in this
Agreement; (ii) information obtained by Employee from third persons (other than
employees, customers or suppliers of Employer), not in violation of any
confidentiality obligation of such third party; (iii) information which is
required to be disclosed by law or legal process; and (iv) information known by
Employee prior to his employment with Employer.

 

(d)The terms “Affiliate” and “Member” shall have the meanings assigned to such
terms in the Employer LLC Agreement.

 

6.2

Representations and Warranties of the Employee. Employee represents, warrants
and covenants to Employer as follows:

 

 

(a)Employee is not bound by any restrictive covenants, covenants not to compete,
non-solicitation agreements or confidentiality agreements and has no other
agreements, relationships, or commitments, with any other person or entity that
conflict with Employee’s



8

 

 

 

 



--------------------------------------------------------------------------------

 

obligations to Employer under this Agreement.

(b)Employee has not and will not disclose to Employer, or use, or induce
Employer to use, any proprietary information or trade secrets of others,
including but not limited to confidential and proprietary information of any
previous employer. Employee acknowledges that he has been instructed by Employer
not to use, or disclose to anyone employed by or consulting for Employer, any
confidential, proprietary, or trade secret information of any third party.
Employee acknowledges that during his employment with Employer, he will not
engage  in any conduct that violates any lawful obligations he owes to any
previous employer or any third party, and Employee represents and warranties
that his work for Employer will not cause him to violate any lawful obligations
he owes to any previous employer or other party.

 

(c)To Employee’s knowledge, Employee has returned or destroyed all proprietary,
confidential, and trade secret information belonging to all prior employers.
Employee acknowledges that Employee did not knowingly or intentionally take any
confidential, proprietary, or trade secret information of any previous employer
for the purpose of disclosing it to Employer or using it while employed by
Employer.

 

(d)Employee has complied and will comply in all material respects with the
employee policies and codes of conduct of any previous employer during the time
Employee was or is subject to it.

 

(e)Employee agrees to indemnify and hold harmless Employer and its officers,
Board, equity owners, Members and the Affiliates of such parties (other than
Employee) from and against any loss, cost, damage, liability or expense,
including reasonable fees and expenses of counsel and costs of defense, relating
to or resulting from Employee’s breach of the representations, warranties and
covenants contained in this Section 6.2.

 

(f)Employee acknowledges that a material violation of any of the agreements,
representations, or warranties in this Section 6.2 will constitute “Cause,” as
that term is defined in Section 5.1(a) above. Employee acknowledges that if,
during the course of his employment with Employer, he uses or discloses a third
party’s confidential, proprietary, and/or trade secret information, or engages
in conduct that violates any of his lawful obligations to a third party, he will
be  subject  to  termination  for  “Cause,”  as  that  term  is  defined  in
Section 5.1(a).

 

6.3

Property of Employer. Employer will provide, and Employee acknowledges that in
connection with the performance of Employee’s duties during the Term he will
have access to, certain Confidential Business Information and Trade Secrets
which is either information not known by actual or potential competitors of
Employer or is proprietary information of Employer. Employee also acknowledges
that in connection with the performance of his duties, he will have the
opportunity to develop goodwill and establish rapport with Employer’s
customers.  Employee agrees that any and all Confidential Business Information
or Trade Secrets learned, obtained or developed by Employee during the course of
Employee’s employment by Employer or otherwise, whether developed by Employee
alone or in conjunction with others or otherwise, shall be and is the exclusive
property of Employer. Employee further acknowledges that all original works of
authorship which are made by Employee (solely or jointly with others) within the
scope of his employment and during the Term and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act.

 

 



9

 

 

 

 



--------------------------------------------------------------------------------

 

6.4

Non-Disclosure. Employee covenants and agrees that at all times during his
employment and following termination of his employment, Employee will hold in
the strictest confidence and will not disclose, use, publicize, lecture upon or
publish any Confidential Business Information or Trade Secrets, and will not use
any Confidential Business Information or Trade Secrets for Employee’s own
benefit, or disclose any Confidential Business Information or Trade Secrets to,
or use any Confidential Business Information or Trade Secrets for the benefit
of, anyone outside of Employer or its Affiliates; except to the extent that it
is necessary in connection with Employee’s duties on behalf of Employer.
Employee acknowledges that Employee is obligated under this Agreement to use
Employee’s best efforts to ensure that no Confidential Business Information or
Trade Secrets are disclosed. At any time following a realized investment by
Employer, so long as Employee is no longer employed by Employer and not
otherwise in violation of Section 7 hereof, the Parties acknowledge that
Employee is entitled to disclose, subject to applicable securities laws and any
confidentiality obligations of Employer to third parties, the investment track
record arising out of such realized investment, together with any investment
performance data reasonably and customarily disclosed in connection therewith
(the “Investment Track Record”).

 

 

6.5

Effect of Termination. Upon termination of Employee’s employment, or upon an
earlier request of Employer, Employee shall immediately deliver to Employer all
memoranda, data listings, computer programs, manuals, letters, electronic mail,
notes, notebooks, specifications, reports, documents, records, devices, models
or other materials, and all physical and electronic copies or reproductions
thereof, that contain Confidential Business Information or Trade Secrets, which
Employee may then possess or have under Employee’s control.

 

 

6.6

Employee’s Assistance. Upon termination of Employee’s employment under this
Agreement, during the Noncompetition Period, Employee agrees to assist Employer
in the reasonable transition of Employee’s duties and business relationships
with reasonable compensation to Employee for such assistance, but in no event
more than the Base Salary.

 

 

7.Restrictive Covenants. In exchange for the provision of Confidential Business
Information and Trade Secrets, Employee’s opportunity to develop goodwill and
establish rapport with Employer’s customers, and as covenants ancillary to the
provision of the above and in furtherance of Employee’s commitment to protect
such Confidential Business Information and Trade Secrets, the Parties hereto
agree to the following provisions:

 

7.1

During Employee’s employment with Employer, in the event that Employee, in his
individual capacity, shall be presented with, or made aware of, any commercial
proposal, prospect, solicitation, deal, transaction or opportunity relating to
the Business (as defined in Section 7.3 below) (“New Business Opportunity”),
Employee shall add such New Business Opportunity to the Project Tracking List.
The “Project Tracking List” means the list of potential projects and investments
identified by the Employee, the Board, or other officers and employees of
Employer as prospects of Employer, which list shall be prepared by the
Management Principals (as defined in the Employer LLC Agreement) on a monthly
basis and submitted to the Board for review. Whether or not the Employer or a
subsidiary of the Employer elects to take advantage of such New Business
Opportunity, Employee shall not present such New Business Opportunity to any
person other than Employer, the Board or Covey Park Investment Holdings LLC, a
Delaware limited liability company (“Holdings”). If Employee is terminated from
his

 

 



10

 

 

 

 



--------------------------------------------------------------------------------

 

employment with Employer for any reason and Employee, in his individual
capacity, shall be presented with, or made aware of, a New Business Opportunity
in the Area of Interest (as defined at the time of Employee’s termination)
following termination, during the Noncompetition Period, Employee shall promptly
notify and present the terms and conditions of such New Business Opportunity in
the Area of Interest to the Employer and the Board; whether or not the Employer
or a subsidiary of the Employer elects to take advantage of such New Business
Opportunity, Employee shall not present such New Business Opportunity to any
person other than Employer, the Board or Holdings.

 

7.2

During Employee’s employment with Employer, Employee shall be engaged
exclusively (except as otherwise set forth in Schedule C of this Agreement) in
providing services on behalf of the Employer and its Affiliates. During the
Noncompetition Period, except to the extent that Employee is performing services
on behalf of the Employer or its Affiliates, or as otherwise set forth in
Schedule C, Employee shall not (A) invest or otherwise take advantage of,
directly or indirectly, any New Business Opportunity in the Area of Interest,
(B) engage, directly or indirectly, in any other activity or take any other
employment in either case relating to, or competing with, the Business conducted
by the Employer in the Area of Interest, or perform services for third parties
in the Area of Interest that are competitive with the Business (“Competitive
Services”), (C) directly or indirectly induce or solicit employees, salesmen,
agents, consultants, distributors, representatives or advisors to terminate or
reduce their relations with Employer; (D) directly or indirectly induce or
solicit those customers or suppliers of the Employer to which Employee provided
products or services or with whom Employee communicated on behalf of Employer,
or about whom Employee had access to Confidential Business Information or Trade
Secrets during the twelve (12) month period prior to such termination to
terminate or reduce their business relations with Employer, or (E) directly or
indirectly, own, operate, advise, manage, carry on, establish, acquire control
of, invest in or have an interest (in the capacity of a shareholder, partner,
principal, consultant, or any other relationship or capacity) in or otherwise be
engaged or affiliated with, any business that engages or participates in the
Business in the Area of Interest or that performs Competitive Services. Employee
shall be deemed to be engaged in the Business or performing Competitive Services
if he shall engage in such business or perform such services directly or
indirectly, whether for his own account or for that of another person or entity,
except as an officer, employee or consultant of Employer or any of its
Affiliates or subsidiaries. In addition, Employee shall not, directly or
indirectly, rent, lease, sell, license, contribute or otherwise transfer or make
available (collectively, a “Disposition”) (1) trademarks, service marks, trade
dress, logos, trade names and corporate names which are owned by the Employer or
to which the Employer has rights or

 

(2) books, records, invoices, documents, ledgers, financial data, files,
customer data, seismic and other geoscience data, reports, product and design
manuals, plans, drawings, tax returns, technical manuals, management information
systems (including related computer software), Trade Secrets or other
Confidential Business Information of the Employer, in each case to any third
party without the prior written consent of the Employer and unless, prior to
such Disposition, the transferee enters into a confidentiality agreement in form
and substance satisfactory to Employer and an agreement not to compete with the
Employer on terms substantially similar to those set forth in this Section 7.

 

7.3

For the purposes of this Agreement, the term “Noncompetition Period” means the
period beginning on the Effective Date and ending upon the first (1st)
anniversary of the

 

 



11

 

 

 

 



--------------------------------------------------------------------------------

 

Termination Date; provided, however, that in the event of a termination by
Employer without Cause, an Employer Non-Renewal, or a termination by Employee
for Good Reason pursuant to Section 5.4, the Noncompetition Period shall end
fifteen (15) days following the date on which Employee receives the last
Post-Termination Payment. The term “Area of Interest” means the States of
Arkansas, Texas, Louisiana, Oklahoma and New Mexico, and shall also mean any
other State in which Employer is pursuing or has pursued a New Business
Opportunity, provided, however that such other State shall not be included in
the definition of Area of Interest if the Employer has ceased its review,
consideration and pursuit of the New Business Opportunity in such State more
than two years prior to the Termination Date. The term “Business” means the  oil
and gas exploration and production business.

 

7.4

Notwithstanding anything to the contrary contained in this Agreement, the
prohibitions of this Section 7 shall not be deemed to prevent Employee from
acquiring and/or holding a passive equity interest in any entity engaged in the
Business provided the equity acquired and/or held is publicly traded and is not
more than one percent (1%) of the economic interest of such business or from
participating in any of the activities set forth in the attached Schedule C.

 

 

7.5

It is the desire and intent of the Parties that the provisions of this Section 7
be enforced to the fullest extent permitted under applicable laws, whether now
or hereafter in effect.

 

 

8.Remedies. The Parties hereby acknowledge that there are legitimate protectable
business interests at stake (such as protection of the goodwill, customers,
employees and Trade Secrets and other Confidential Business Information of
Employer) and that the covenants contained in Sections 6 and 7 are necessary to
protect Employer’s legitimate business interests, and that breach of the
covenants contained in Sections 6 and 7 would cause irreparable harm and injury
to Employer, which cannot adequately be remedied through damages at law.
Accordingly, the Parties agree that Employer’s remedies may include specific
performance, a temporary restraining order, preliminary and permanent injunctive
relief, or other equitable relief against any threatened or actual breach by
Employee of Section 6 or 7 hereof, without the necessity of showing any actual
damages or that monetary damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. Nothing contained
in this Section 8 shall prohibit Employer from seeking and obtaining any other
remedy, including monetary damages, to which it may be entitled. The termination
of Employee’s  employment with Employer or this Agreement for any reason shall
not be deemed a waiver by the terminating party of any breach of this Agreement
by the non-terminating party or of any other obligation owed to the terminating
party, and notwithstanding such a termination, the non-terminating party shall
be liable for all damages attributable to such a breach. If Employee is found to
have materially breached any promise made in Section 7 of this Agreement, the
period of Employee’s obligations specified in Section 7 of this Agreement will
be extended by one (1) month for every month in which there was a breach so that
the Employer is provided the benefit of the full period.

 

9.Reasonableness of Restrictions and Reformation. Employer and Employee
acknowledge the reasonableness of the agreements set forth in Sections 6 and 7,
including the reasonableness of the geographic area, duration of time and scope
of activity restrained that are specified in Section 7. Employee further
acknowledges that his skills are such that he can be gainfully employed in
noncompetitive employment and that the agreement not to compete will in no way

 



12

 

 

 

 



--------------------------------------------------------------------------------

 

prevent him from earning a living. Employee understands that the foregoing
restrictions may limit his ability to engage in certain businesses anywhere in
the Area of Interest during the Noncompetition Period, but acknowledges that he
is receiving sufficient consideration and other benefits to justify such
restriction. Each of the restrictions contained in Section 7 of this Agreement
are considered by Employee to be reasonable and necessary in order to protect
and maintain the Confidential Business Information, Trade Secrets, property,
relationships and other legitimate business interests of Employer, its
Affiliates and subsidiaries. In the event any provision of Section 7 is found by
a court of competent jurisdiction or arbitrator to be unreasonable or
unnecessary to protect these interests, or invalid for any other reason, the
court or arbitrator before whom the matter is pending shall reform the
restriction to the broadest extent possible to render the provision enforceable.

 

10.Non-Disparagement. During the Term or any time thereafter, Employee shall not
make any untrue, misleading, or defamatory statements concerning Employer or its
Affiliates, subsidiaries, agents, employees or representatives (collectively,
the “Employer Parties”). Employer shall make commercially reasonable efforts to
ensure that its managers, directors and officers do not, during the Term or any
time thereafter, make any untrue, misleading, or defamatory statements
concerning Employee. Employee will not, and Employer shall make commercially
reasonable efforts to ensure that its managers, directors and officers do not,
directly or indirectly make, repeat or publish any false, disparaging, negative,
unflattering, accusatory, or derogatory remarks or references, whether oral or
in writing, concerning the Employer Parties or Employee, respectively, or
otherwise take any action which might reasonably be expected to cause damage or
harm to the Employer Parties or Employee, respectively. However, nothing in this
Agreement prohibits Employer or Employee from enforcing their respective rights
under this Agreement or any other agreement, testifying truthfully as a witness,
or complying with other legal obligations, such as communicating with or fully
cooperating in the investigations of any governmental agency on matters within
their jurisdictions.

 

 

11.

Miscellaneous.

 

11.1

Dispute Resolution and Waiver of Jury Trial. ANY DISPUTE, CONTROVERSY OR CLAIM,
OF ANY AND EVERY KIND OR TYPE, WHETHER BASED ON CONTRACT, TORT, STATUTE,
REGULATIONS, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, OR RELATING IN ANY
WAY TO THIS AGREEMENT, THE OBLIGATIONS OF THE PARTIES HEREUNDER, INCLUDING
WITHOUT LIMITATION, ANY DISPUTE AS TO THE EXISTENCE, VALIDITY, CONSTRUCTION,
INTERPRETATION, NEGOTIATION, PERFORMANCE, NON-PERFORMANCE, BREACH, TERMINATION
OR ENFORCEABILITY OF THIS AGREEMENT, OR EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH
EMPLOYER OR THE TERMINATION THEREOF (IN EACH CASE, A “DISPUTE”), WITH THE
EXCEPTION OF EMPLOYER SEEKING INJUNCTIVE RELIEF FOR ANY BREACH OR THREATENED
BREACH BY  EMPLOYEE  OF SECTION 6 OR 7 OF THIS AGREEMENT, SHALL BE RESOLVED
SOLELY AND EXCLUSIVELY IN ACCORDANCE WITH THE PROCEDURES SPECIFIED IN THIS
SECTION 11.1. THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO SETTLE ANY DISPUTE BY
MUTUAL DISCUSSIONS WITHIN THIRTY (30) DAYS AFTER THE DATE THAT ONE PARTY GIVES
NOTICE TO THE OTHER PARTIES OF SUCH A DISPUTE. IF

 

 



13

 

 

 

 



--------------------------------------------------------------------------------

 

THE DISPUTE IS NOT RESOLVED WITHIN SUCH THIRTY (30) DAY PERIOD, ANY PARTY MAY
REFER THE DISPUTE TO THE SENIOR MANAGEMENT OF THE PARTIES FOR FURTHER
CONSIDERATION. IF THE SENIOR MANAGERS OF THE PARTIES CANNOT RESOLVE THE DISPUTE
WITHIN FIFTEEN (15) DAYS, OR SUCH LONGER PERIOD THAT MAY BE SUBSEQUENTLY AGREED
TO BY THE PARTIES TO THE DISPUTE, THE DISPUTE SHALL BE FINALLY SETTLED BY
ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”)
UNDER ITS COMMERCIAL ARBITRATION RULES, AND JUDGMENT ON THE AWARD RENDERED BY
THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THE
ARBITRATION SHALL BE HELD IN HOUSTON,  TEXAS AND PRESIDED OVER BY THREE
ARBITRATORS. IF THE DISPUTE IS NOT SETTLED WITHIN THE ABOVE OPERATIVE TIME
PERIOD, THE PARTY PROVIDING THE AFORESAID NOTICE OR THE PARTIES RECEIVING SUCH
NOTICE MAY INITIATE THE ARBITRATION WITH THE AAA. THE PARTY WHO INITIATES THE
ARBITRATION WITH THE AAA SHALL ALSO PROVIDE NOTICE TO THE AAA AND THE OPPOSING
PARTY AT THE TIME OF THE INITIATION OF THE ARBITRATION OF THE NAME OF THE PARTY
SELECTED ARBITRATOR. THE OPPOSING PARTY  SHALL FILE THEIR ANSWERING STATEMENT
WITH THE AAA WITHIN FORTY-FIVE

(45) DAYS OF THEIR RECEIPT OF THE NOTICE OF FILING FROM THE AAA. THE NAME OF
THEIR PARTY APPOINTED ARBITRATOR SHALL BE INCLUDED IN SUCH ANSWERING STATEMENT.
THE TWO PARTY APPOINTED ARBITRATORS SHALL SELECT A THIRD ARBITRATOR, WHO SHALL
SERVE AS THE CHAIRPERSON. THE ARBITRATION AWARD SHALL IDENTIFY WHETHER THERE IS
A PREVAILING PARTY IN THE ARBITRATION AND INCLUDE AN AWARD IN FAVOR OF SUCH
PREVAILING PARTY AND AGAINST EACH LOSING PARTY, JOINTLY AND SEVERALLY, FOR COSTS
AND EXPENSES, INCLUDING THE ACTUAL LITIGATION FEES AND COSTS (INCLUDING ATTORNEY
FEES) THE PREVAILING PARTY INCURRED, EXCLUDING ANY CONTINGENT OR DEFERRED FEES
AND COSTS. THE PARTIES HEREBY EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL ON ALL
MATTERS SUBJECT TO ARBITRATION PURSUANT TO THIS SECTION 11.1.

 

11.2

Waiver. The waiver of any breach of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of the same or
other provision of this Agreement.

 

 

11.3

Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement, all Schedules hereto and all agreements referenced herein, which are
incorporated herein by reference, represent the entire understanding among the
Parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior understandings, agreements, plans, and
negotiations, whether written or oral, with respect to the subject matter
hereof, including without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to Employee from Employer as well as previously executed
employment agreements.

 

 

11.4

Modification. No modification or amendment to this Agreement, or  any  provision
hereof shall be effective for any purpose unless specifically set forth in a
writing signed by the party to be bound thereby.

 

 



14

 

 

 

 



--------------------------------------------------------------------------------

 

11.5

Survivability of Terms. The terms and provisions of Employer’s and Employee’s
obligations or agreements under Sections 5, 6, 7, 8, 9, 10 and 11 herein shall
survive any termination of Employee’s employment hereunder and will be construed
as agreements independent of any other provisions of this Agreement.

 

 

11.6

Notices. All notices and other communications under this Agreement must be in
writing and must be given by personal delivery, facsimile, e-mail transmission
or first class mail, postage prepaid, certified or registered with return
receipt requested, and will be deemed to have been duly given upon confirmed
receipt if personally delivered, three (3) days after deposit if mailed, and
when sent if sent by e-mail transmission, to the respective persons named below:

 

 

If to Employer:Covey Park Energy LLC

8401 North Central Expressway, Suite 410

Dallas, TX 75225

 

With a copy to:Covey Park Investment Holdings LLC

c/o Denham Capital Management LP 600 Travis Street, Suite 2310

Houston, TX 77002 Attention: Tony Fiore Facsimile: (617) 531-7193

 

If to Employee:David Terry

6243 Llano Avenue

Dallas, TX 75214

 

Any Party may change such Party’s address for notices by notice duly given
pursuant to this Section.

 

 

11.7

Governing Law and Venue.

 

(a)This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed exclusively by and in accordance with the
laws of the State of Texas without regard to the conflict of law principles
thereof. Exclusive venue of any dispute relating to this Agreement or Employee’s
employment with or separation from employment with Employer shall be, and is
convenient in, Dallas County, Texas. The Parties agree to waive any challenge to
the application of Texas law or of Dallas County, Texas venue to any dispute or
claim arising from or related to this Agreement.

 

(b)The Parties agree that irreparable damage would occur and that the Parties
will not, and could not reasonably be expected to, have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with  their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of competent
jurisdiction, such remedy being in addition to any other remedy to which the
Parties are entitled at law or in equity.

 



15

 

 

 

 



--------------------------------------------------------------------------------

 

11.8

Withholding. Subject to Section 11.16 hereof, Employer shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which Employer is required to
withhold. Employer shall  be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise.

 

 

11.9

Severability. This Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited or invalid under any such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating or nullifying
the remainder of such provision or any other provisions of this Agreement. If
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope, time
period, activity or subject, such provisions shall be construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by
applicable law.

 

 

11.10

No Mitigation. Employee shall not be obligated to mitigate the amount of Post-
Termination Payments or any other payments or benefits payable hereunder by
seeking other employment, or otherwise, nor shall the amounts payable to
Employee hereunder be reduced by compensation earned by Employee by any
subsequent employer.

 

 

 

11.11

Section 409A.

 

(a)Notwithstanding anything to the contrary in this Agreement, if at the time of
Employee’s Separation from Service with Employer, Employee is a “specified
employee,” as determined by Employer in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then Employer will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Employee) until the date that is at
least six (6) months following Employee’s Separation from Service with Employer
(or the earliest date permitted  under  Section 409A of the Code), whereupon
Employer will pay Employee a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to Employee under this Agreement
during the period in which such payments or benefits were deferred. Thereafter,
payments will resume in accordance with this Agreement.

 

(b)This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (i) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or

(ii)the interest and additional tax set forth within Section 409A(a)(1)(B) of
the Code (together, referred to herein as the “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not  cause  the  imposition  of  Section 409A Penalties. In no event
shall Employer be required to provide a tax gross-up payment to Employee with
respect to any Section 409A Penalties.

 

(c)Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any calendar year shall
not

 



16

 

 

 

 



--------------------------------------------------------------------------------

 

affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Employee and, if timely submitted, reimbursement payments shall be promptly made
to Employee following such submission, but in no event later than December 31st
of the calendar year following the calendar year in which the expense was
incurred. In no event shall Employee be entitled to any reimbursement payments
after December 31st of the calendar year following the calendar year in which
the expense was incurred. This paragraph shall only apply to in-kind benefits
and reimbursements that would result in taxable compensation income to Employee.

 

(d)Additionally, in the event that following the date hereof Employer or
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, Employer and Employee
shall work together to adopt such amendments to this Agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

 

11.12

Headings. The Section headings of this Agreement are intended for reference and
may not by themselves determine the construction or interpretation of this
Agreement.

 

 

11.13

Assignment. This Agreement is a personal employment contract and the rights and
interest of Employee under this Agreement may not be sold, transferred,
assigned, pledged, or hypothecated, directly or indirectly, or by operation of
law or otherwise, except that Employer may assign this Agreement to a subsidiary
of Employer or a buyer of all or substantially all of its assets.

 

 

11.14

Successors. This Agreement will inure to the benefit of and be binding upon
Employer and its successors and assigns and upon Employee and Employee’s legal
representatives.

 

 

11.15

Counterparts. This Agreement may be executed in one or more counterparts,
all  of which taken together will constitute one and the same Agreement.

 

 

11.16

Self-Employment Tax. Employee’s employment with Employer is deemed “self-
employment,” and Employer shall pay to Employee an amount such that Employee
retains, on a net after-tax basis, the Base Salary and Bonus Employee would have
received if Employee was considered an employee for federal, state and local tax
purposes (the “Equalization Payment”). With respect to that portion of the
Equalization Payment corresponding solely to Base Salary, the Equalization
Payment shall be payable in equal installments in accordance with the Employer’s
normal payroll practices.

 

 

[Signature Page Follows]

 



17

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF , the Parties have executed this Agreement as of the date
first above written.

 

 

 

EMPLOYER

 

/s/ Alan Levande

Co-CEO

 

 

 

 

EMPLOYEE

 

/s/ David Terry

David Terry



 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------

 

 

 